Citation Nr: 1521375	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-03 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Baltimore, Maryland


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Sinai Hospital of Baltimore from May 18, 2012 to June 11, 2012.


REPRESENTATION

Appellant represented by:	Franklin J. Harrington, Esquire


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to December 1974.  He died in June 2012.

This case comes to Board of Veterans' Appeals (Board) from an August 2012 decision of the Medical Administration Service (MAS) of the VAMC in Baltimore, Maryland, which denied payment of the medical treatment expenses the Veteran incurred at Sinai Hospital of Baltimore from May 18, 2012 to June 11, 2012.  The appellant in this case is the hospital that provided this treatment.

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725, applying as concerning treatment of a non-service-connected disability, must be the entity that furnished the treatment (the vendor), the Veteran who paid for the treatment, or the person or organization that paid for the treatment on the Veteran's behalf.  38 C.F.R. § 17.1004(a).  Thus, the hospital, as the vendor, has the required standing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the claim.  In order to provide due process to the appellant, several procedural matters must be clarified prior to appellate review. 

The appellant seeks payment for medical expenses incurred in the course of treatment rendered from May 18, 2012 to June 11, 2012 at Sinai Hospital of Baltimore (SHB).  The appellant contends that this treatment was rendered for an emergent condition of the Veteran.

The MAS considered this claim under the Millennium Health Care and Benefits Act, Public Law 106-117, which provides for the reimbursement of non-VA emergency treatment for which the Veteran is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met. 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

The VA Form 8 (Certification of Appeal) reflects that the claim was denied in August 2012, an appeal was received in October 2012, a statement of the case was reportedly issued in December 2012, and the substantive appeal was received in February 2013.  The VA Form 8 also states that the appellant was notified of the action appealed in May 2012.

Governing law and regulation provides that following notification of an initial review and adverse determination by the agency of original jurisdiction (in this case, the VAMC), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2014).  An appeal to the Board consists of a timely filed notice of disagreement, in writing, and, after receipt of a statement of the case, a timely filed substantive appeal (e.g., VA Form 9 or equivalent)).  See 38 C.F.R. § 20.200 (2014).

The record before the Board consists of the MAS folder, and the Veteran's claims folder.  Several important documents are missing from the record.  Specifically, the file does not include a copy of the claim, the decision that denied payment of the medical expenses in question, or a copy of any notice letter advising the appellant of that decision. 

The only decisional document on file is a photocopy of an undated post-it stating that the patient (the Veteran) became DNR/hospice and was transferred to a nursing home, and the next day he rescinded his choice of hospice care, became a direct admission back to the intensive care unit, and did not go to the emergency room.  The record before the Board does not include the August 2012 denial letter, and there is no statement of the case that is identified as such.  See 38 C.F.R. § 19.29.  Rather, the MAS folder contains an undated letter from the MAS to the appellant's representative which is to the effect that it was drafted in response to "your appeal," discusses the reasons for denial of payment, and cites 38 U.S.C. § 1725.  A duplicate copy of this document has a notation that the original was mailed in December 2012.  Apparently this document is the statement of the case that was created by the MAS.

On remand, the AOJ must obtain copies of the claim, the May 2012 and/or August 2012 decisions on appeal, and any notice letters, and associate them with the file.

The file does contain an October 2012 letter from the appellant's attorney labeled "Appeal," and an undated and unsigned VA Form 9, which was received with a February 2013 letter signed by the appellant's attorney.  There is no VA date stamp on either document.  If possible, the AOJ should obtain the date-stamped copies of these documents, and associate them with the file.

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three possible theories of entitlement:  (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated by a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a non-service-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, and 1728(a) (West 2014).  

Payment or reimbursement for emergency services for nonservice-connected disabilities in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for payment or reimbursement under this authority the claimant has to satisfy all of the conditions under 38 C.F.R. § 17.1002, including that the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public, that a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson, that the Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment, and that the Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment.  See 38 C.F.R. § 17.1002 (a), (c), (g), (h) (2014). 

The VAMC denied the claim in its statement of the case on the basis that the care in question was not emergent, and that VA facilities were feasibly available. 

Governing regulation provides that a designated VA clinician will make determinations regarding whether the treatment was for a medical emergency, whether a VA facility was feasibly available, and whether the Veteran was enrolled in the VA health care system at that time and received VA health care within the 24-month period preceding the treatment in question.  38 C.F.R. § 17.1006; see also 38 C.F.R. §§ 17.1002 (b), (c), (d).   

After a review of the file, the Board finds that there is inadequate information of record to determine whether a medical emergency existed at the time of his admission on May 18, 2012, whether a VA or other Federal facility was feasibly available, and whether the Veteran was enrolled in the VA health care system and received VA health care within the 24-month period preceding the treatment in question.  On remand, a designated VA clinician must make these determinations, and a record of these conclusions must be associated with the file.  

Then the VAMC should readjudicate the claim, under both 38 U.S.C.A. §§ 1725 and 1728. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the following documents and associate them with the file:  the appellant's claim, the May 2012 and/or August 2012 denial of the claim and the notice of such denial, and date-stamped copies of the appellant's notice of disagreement and February 2013 VA Form 9/substantive appeal.

2.  The VAMC should determine whether VA gave prior authorization for the private medical treatment received from May 18, 2012 to June 11, 2012. 

3.  Then, the VAMC should forward the file to a designated VA clinician to address the following: 

a.  Whether the treatment received at SHB from May 18, 2012 to June 11, 2012 was for a medical emergency as reasonably viewed by a prudent layperson?  In this regard, was the treatment of such a nature that delay in obtaining the treatment would have been hazardous to life and health? 

b.  If it is determined that the Veteran was treated for a medical emergency condition, the clinician should state whether a VA facility was feasibly available.  The clinician should also address whether VA had the ability to provide immediate treatment. 

c.  The clinician should indicate whether the Veteran was enrolled in the VA health care system at the time of the claimed treatment, and received VA health care within the 24-month period preceding the treatment in question.

A complete rationale for all opinions expressed should be given.  A record of these conclusions must be associated with the file.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, the VAMC should readjudicate the claim under both 38 U.S.C.A. §§ 1725 and 1728.  If the benefit sought on appeal remains denied, the appellant and its representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




